DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on page 7-10, pertaining to the limitation “a hydraulic piston” as recited in claims 15, 16, 20, and 21, makes clear that the recited hydraulic piston is directed towards the rack and pinion embodiment, and is not a hydraulically actuated piston.
Applicant’s remarks on page 8 state:
The Office Action incorrectly asserts that the Applicant's disclosure is limited to disclosing "a hydraulic piston ... which is disclosed to be extended or retracted by using a control valve." Office Action, at page 4. The Office Action also asserts that "[a] hydraulically actuated piston is a different species because this is different from species 
1 which discloses a rack and pinion piston recruitment mechanism. Office Action at page 7. The Office Action then characterizes the claims as pertaining to "a hydraulically activated piston" despite the fact that the phrase does not appear in the claims or the present application.

However, from the previous office action:
However, applicant’s specification only recites “a hydraulic piston” in paragraph [0045], which is disclosed to be extended or retracted by using a control valve. This causes a conflict with dependent claim 16 which is directed towards the electric motor actuating mechanism which is not disclosed to be usable together with a hydraulic actuating mechanism for the piston. For examination purposes, “a hydraulic piston” will be met by any piston that engages with hydraulic fluid. 	
And also:

Since a plurality of issues arise from construing the recitation of “a hydraulic piston” to be directed towards a hydraulically actuated piston, examiner believes this recitation means that the piston is merely used within a hydraulic system that engages with hydraulic fluid, thereby making the piston “a hydraulic piston” and is still directed towards the Fig. 1 embodiment.


 The previous office action did not adopt the hydraulically actuated piston in the prior art rejections. The broader interpretation has been adopted in the previous office action. The broader interpretation of the limitation of “a hydraulic piston” is any piston that engages with hydraulic fluid, including solenoid driven pistons within spool valves, and pistons not driven by pilot pressure fluid. By interpreting the claimed hydraulic piston as any piston that engages with hydraulic fluid has allowed the prior art to be applied by construing the valve spool/piston of the prior art to read on the claimed hydraulic piston (Knoll valves 33 have spools/pistons within them as movable valve elements, which meets the “hydraulic piston” limitation as claimed). 

In light of applicant’s remarks, the drawing objection has been withdrawn as the limitation “a hydraulic piston” has been clarified to not being directed towards a hydraulically actuated piston, but rather is directed towards the rack and pinion piston device.

Applicant’s arguments, see pages 10-14, filed 11/01/2022, with respect to the rejection(s) of claim(s) 1, 2, 3, 4, 6 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (US 8700215); claim(s) 4 under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Coles (US 4190081) have been fully considered and are persuasive, applicant’s amendments overcome the Komatsu reference; therefore, these rejections has been withdrawn.  

Applicant’s arguments pertaining to the Knoll reference have been fully considered but are not persuasive. Applicant’s remarks on page 14 state “The “actuating elements 12” disclosed in Knoll operate independently, rather than operating in parallel. ‘As is illustrated in Figs. 3 and 6, three actuating elements 12 can be connected via assigned valves 33 to the feed line 31 for feeding a hydraulic or pneumatic working medium, and to an outlet line or return line 32 for the working medium’” has been fully considered but is not persuasive. Since all three actuators 12 are able to be simultaneously pressurized, they are operable in parallel, even though they have the additional ability to be independently actuated. This is consistent with applicant’s devices because the plurality of actuators are also capable of being independently operated because an individual fluid connection to an actuator may be individually closed off or opened in a manner depending on how far applicant’s hydraulic piston moves, even though they are not specifically able to be independently and individually actuated. 

It should be noted that the recitation of “a variable recruitment actuator mechanism” invokes interpretation under 112(f), and is not limited to the specific rack and pinion mechanism. The variable recruitment actuator mechanism as recited is interpreted to encompass the plurality of valves 33 of Knoll. 
It should be noted that applicant’s amendments necessitate the new grounds of rejections. Rejections to claims 15, 16, and 20 do not constitute new grounds of rejections because only evidence for the official notice has been provided with the Sun (US 7866286) reference. See MPEP 2144.03 (C) and (D). Applicant has traversed the official notice, and Examiner has provided a reference only as directly corresponding evidence to support the prior common knowledge finding that solenoid valves are known to use a piston/spool to control the flow paths through the valve as is conventionally known in the art. 
See below for updated rejections.

Claim Interpretation
Claim 15 recites “a hydraulic piston” in the limitation “a hydraulic piston configured to selectively enable fluid communication between a subset of a plurality of inlets in fluid communication with the plurality of McKibben muscles and the high-pressure fluid connection, such that a position of the hydraulic piston selectively pressurizes a subset of the plurality of McKibben muscles; and a control system to control the position of the hydraulic piston based on an input from a user.”
For examination purposes, “a hydraulic piston” will be met by any piston that engages with hydraulic fluid. Applicant’s remarks has clarified that this does limitation does not constitute hydraulically actuated pistons, which was a possibility prior to the clarification.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a variable recruitment actuator mechanism to selectively recruit a subset of the plurality of actuators based on a position of the variable recruitment actuator mechanism by selectively placing the subset of the plurality of actuators in fluid communication with the high-pressure fluid connection” in claim 1 and 15.

	“a variable recruitment actuator mechanism” does not imbue any structure, “mechanism” is a nonce term, and is paired with the functional recitation of “to selectively recruit a subset of the plurality of actuators based on a position of the variable recruitment actuator mechanism by selectively placing the subset of the plurality of actuators in fluid communication with the high-pressure fluid connection”
	The “mechanism” is not modified by sufficient structure for performing the claimed function.

	Applicant’s specification discloses variable recruitment mechanism 12 in paragraph [0036] which refers to a piston structure that changes the flow paths for the inlets 17A, 17B, which makes this mechanism similar to a valve device. 	

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoll (US 8201473).
Knoll discloses:
1.(Currently Amended) A variable recruitment actuator system, comprising: a high-pressure fluid connection (31); a first plurality of actuators disposed in parallel (actuators 12 in the subset N seen in Fig. 3 are in parallel since all three can be simultaneously pressurized seen in Fig. 6 because each have their own actuatable fluid inlet); a second plurality of actuators disposed in parallel (actuators 12 in the subset N+1 seen in Fig. 3 are in parallel since all three can be simultaneously pressurized seen in Fig. 6 because each have their own actuatable fluid inlet); a variable recruitment actuator mechanism (valves 33 selectively place certain actuators in fluid communication with the high pressure fluid connection 31, the recitation of a mechanism is not limited to an particular singular structure, therefore the plurality of valves 33 meet this limitation) to selectively recruit a first subset of the first plurality of actuators and a second subset of the second plurality of actuators based on a position of the variable recruitment actuator mechanism by selectively placing the first subset of the first plurality of actuators and the second subset of the second plurality of actuators in fluid communication with the high-pressure fluid connection and the remaining first plurality of actuators and second plurality of actuators remain unpressurized (based on the valve positions of the valve 33, subsets of the plurality of actuators are selectively pressurized while the valves that are not opened/actuated remain unpressurized); and a control system to control the position of the variable recruitment actuator mechanism based on an input from a user (central control unit connected to control units 34 disclosed in Col. 3 lines 5- 14, Col. 5 lines 16-25 discloses use in during examination of a human body, which implicitly discloses or renders obvious a user such as a doctor that inputs controls to obtain desired movements of the device). 

2. (Currently amended) The variable recruitment actuator system of claim 1, wherein the first plurality of actuators and the second plurality of actuators comprise McKibben muscles (12, see subsets N and N+1).

6. (Currently amended) The variable recruitment actuator system of claim 1, wherein the first plurality of actuators and second plurality of actuators are disposed symmetrically about a centerline of the variable recruitment actuator system (actuators 12 are disposed symmetrically about a center line extending through the center of the system as seen in Fig. 3, when the device is in a straightened position, the actuators 12 have 120 degree discrete axial symmetry about the center structure that establishes a center line).
10. (Currently amended) The variable recruitment actuator system of claim 1, further comprising a housing (11, 10) to which at least one side of each of the first plurality of actuators and the second plurality of actuators is coupled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoll (US 8201473) in view of Sun (US 7866286) as the evidentiary reference for the prior official notice.
Regarding claim 3, Knoll discloses the variable recruitment actuator system of claim 1, but does not explicitly disclose a piston within the valves 33.
While Knoll does not explicitly disclose a piston or spool element within the valves 33, Examiner takes official notice that piston/spool control valves are well known in the art and that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have either recognized or modified the valves to use a piston/spool to control the flow paths through the valve as is conventionally known in the art.
Evidence for official notice of solenoid valves using spools/pistons to control flow paths through the valve is provided with Sun (US 7866286) Sun see Fig. 1; Col. 2 lines 46-67 discloses a solenoid operated spool valve 34 comprising a spool having solenoid actuation 46, being a three position, three way valve similar to the valve 33 seen in Knoll. The disclosed spool corresponds to the claimed hydraulic piston.
	
Regarding claim 7, Knoll discloses the variable recruitment actuator system of claim 1, but does not explicitly disclose a hydraulic pump.
While, Knoll does not explicitly disclose a hydraulic pump, examiner takes official notice that hydraulic pumps are well known in the art and that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified or recognized the device of Knoll to have used a hydraulic pump to pressurize hydraulic medium through the fluid feed line 31 as is conventional in the art.
As applicant has not traversed the official notice pertaining to hydraulic pumps, the above has been recorded to be admitted prior art. See MPEP 2144.03.

Regarding claim 15 and 20, Knoll discloses a variable recruitment actuator system, comprising: a housing (11, 10), comprising: a high-pressure fluid connection (31); a plurality of McKibben muscles (12), each of the plurality of McKibben muscles coupled at one end to the housing (see Fig. 3, ends of McKibben muscles coupled to housing sections 11); and
 a hydraulic piston (the working fluid is disclosed to be hydraulic fluid or pneumatic fluid; piston/spool within a valve 33, while Knoll does not explicitly disclose a piston or spool element within the valves 33, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have either recognized or modified the valves to use a piston/spool to control the flow paths through the valve as is conventionally known in the art.
Evidence for official notice of solenoid valves using spools/pistons to control flow paths through the valve is provided with Sun (US 7866286) Sun see Fig. 1; Col. 2 lines 46-67 discloses a solenoid operated spool valve 34 comprising a spool having solenoid actuation 46, being a three position, three way valve similar to the valve 33 seen in Knoll. The disclosed spool corresponds to the claimed hydraulic piston.
When a hydraulic fluid is used, the valve piston is a hydraulic piston as best understood in a manner consistent with applicant’s disclosure) configured to selectively enable fluid communication between a subset of a plurality of inlets in fluid communication with the plurality of McKibben muscles and the high-pressure fluid connection (each valve 33 is connected to an inlet and outlet, see Fig. 6),
such that a position of the hydraulic piston selectively pressurizes a subset of the plurality of McKibben muscles (a subset of one actuator is selectively pressurized via a valve 33 which has a piston/spool; and a control system (34) to control the position of the hydraulic piston based on an input from a user (central control unit connected to control units 34 disclosed in Col. 3 lines 5-14, Col. 5 lines 16- 25 discloses use in during examination of a human body, which implicitly discloses or renders obvious a user such as a doctor that inputs controls to obtain desired movements of the device) as claimed in claim 15;
and wherein the plurality of McKibben muscles are disposed symmetrically about a centerline of the variable recruitment actuator system (see Fig. 3, actuators 12 are disposed symmetrically about a center line extending through the center of the system as seen in Fig. 3, when the device is in a straightened position, the actuators 12 have 120 degree discrete axial symmetry about the center structure that establishes a center line) as claimed in claim 20.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Knoll (US 8201473) in view of Sun (US 7866286) as the evidentiary reference for the prior official notice, and in further view of Coles (US 4190081).
Regarding claim 4, Knoll renders obvious the variable recruitment actuator system of claim 3, but does not disclose the limitation further comprising a motor coupled to the piston such that activation of the motor changes the position of the piston.
However, Coles discloses an electronically actuated valve similar to Knoll’s valves 33, and similar to the valve of the present application and therefore constitutes analogous art. Coles teaches a valve embodiment in Fig. 2 that discloses electric motor 15 driving pinion gear 20 which engages with teeth 21 to linearly translate piston/spool 11 of the valve to change fluid flow connections. Cole’s valve uses an electric control signal to controls the fluid passageway connections similar to how Knoll’s valve 33 uses an electronic control signal to control the fluid passageway connections, therefore one of ordinary skill in the art would recognize that these valve embodiments are obvious equivalents since they are used in the same manner.
Since Knoll remains silent as to the particular details of its electronic valves 33 and Cole’s Fig. 2 valve embodiments are deemed obvious equivalents and would be a suitable configuration, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Knoll to have used a motor coupled to the piston such that activation of the motor changes the position of the piston as taught by Cole as a mere matter of simple substitution of one known valve configuration for another known valve configuration to yield only the expected result of a functioning electronically controlled valve that controls fluid passageway connections.

Claim(s) 16, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoll (US 8201473) in view of Sun (US 7866286) as the evidentiary reference for the prior official notice, and further in view of Coles (US 4190081).
Regarding claim 16, Knoll renders obvious the variable recruitment actuator system of claim 15, but does not disclose the limitation further comprising: an electric motor configured to be controlled by the control system; and a gear coupled to the electric motor; wherein the hydraulic piston comprises a plurality of teeth disposed along its length and configured to interact with the gear such that rotation of the gear establishes the position of the hydraulic piston.
However, Coles discloses an electronically actuated valve similar to Knoll’s valves 33, and similar to the valve of the present application and therefore constitutes analogous art. Coles teaches a valve embodiment in Fig. 2 that discloses electric motor 15 driving pinion gear 20 which engages with teeth 21 to linearly translate piston/spool 11 of the valve to change fluid flow connections. Cole’s valve uses an electric control signal to controls the fluid passageway connections similar to how Knoll’s valve 33 uses an electronic control signal to control the fluid passageway connections, therefore one of ordinary skill in the art would recognize that these valve embodiments are obvious equivalents since they are used in the same manner.
Since Knoll remains silent as to the particular details of its electronic valves 33 and Cole’s Fig. 2 valve embodiments are deemed obvious equivalents and would be a suitable configuration, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Knoll to have used an electric motor configured to be controlled by the control system; and a gear coupled to the electric motor; wherein the hydraulic piston comprises a plurality of teeth disposed along its length and configured to interact with the gear such that rotation of the gear establishes the position of the hydraulic piston as taught by Cole as a mere matter of simple substitution of one known valve configuration for another known valve configuration to yield only the expected result of a functioning electronically controlled valve that controls fluid passageway connections.

The combination further renders obvious:
 22. (New) The variable recruitment actuator system of claim 16, wherein the variable recruitment actuator mechanism comprises a second hydraulic piston (Knoll discloses a plurality of valves 33 each coupled to each actuator, each of these valves have their own spool/piston therefore a second hydraulic piston exists in the variable recruitment actuator mechanism of Knoll since the variable recruitment actuator mechanism includes all of the valves 33).  
23. (New) The variable recruitment actuator system of claim 22, wherein the second hydraulic piston comprises a second plurality of teeth disposed along its length and configured to interact with the gear such that rotation of the gear establishes the position of the second hydraulic piston (Since Knoll remains silent as to the particular details of its electronic valves 33 and Cole’s Fig. 2 valve embodiments are deemed obvious equivalents and would be a suitable configuration, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Knoll to have used an electric motor configured to be controlled by the control system; and a gear coupled to the electric motor; wherein the hydraulic piston comprises a plurality of teeth disposed along its length and configured to interact with the gear such that rotation of the gear establishes the position of the hydraulic piston in each valve as taught by Cole as a mere matter of simple substitution of one known valve configuration for another known valve configuration to yield only the expected result of a functioning electronically controlled valve that controls fluid passageway connections.
In light of this modification by Coles, a second valve 33 of Knoll would have a second hydraulic piston comprises a second plurality of teeth disposed along its length and configured to interact with the gear such that rotation of the gear establishes the position of the second hydraulic piston).

Allowable Subject Matter
Claims 14 and 21 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        November 29, 2022